
	

114 HR 5254 IH: Senior Accessible Housing Act
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5254
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Murphy of Florida (for himself, Mr. Poliquin, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a tax credit to seniors who install
			 modifications on their residences that would enable them to age in place,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Senior Accessible Housing Act. 2.Home Modification Credit for Seniors (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following:
				
					25E.Home Modification Credit for Seniors
 (a)Allowance of CreditIn the case of a qualified individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of all qualified expenditures made by the taxpayer with respect to a qualified residence during such year.
 (b)Lifetime LimitationThe amount allowed as a credit under subsection (a) with respect to the taxpayer for any taxable year shall not exceed the excess (if any) of— (1)$30,000, over
 (2)the aggregate amount allowed as a credit under subsection (a) to such taxpayer for all prior taxable years. (c)DefinitionsFor purposes of this section—
 (1)Qualified individualThe term qualified individual means an individual who has attained 60 years of age. (2)Qualified expenditureThe term qualified expenditure means an expenditure for any of the following modifications installed on a qualified residence:
 (A)The installation of entrance and exit ramps. (B)The widening of doorways.
 (C)The installation of handrails or grab bars. (D)The installation of non-slip flooring.
 (E)A modification that is included in a list established and maintained in accordance with subsection (d)(2). (3)Qualified residenceThe term qualified residence has the meaning given that term in section 163(h)(4)(A).
							(d)Special Rules
 (1)Labor costsExpenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of a modification described under subsection (c)(2) and for piping or wiring to interconnect such modification to the dwelling unit shall be taken into account for purposes of this section.
 (2)List of modificationsThe Secretary, in consultation with the Secretary of Health and Human Services and after receiving the input of members of the public (including seniors groups, health organizations, and social services organizations), shall establish and maintain a list of any modification that, if installed on a residence of a qualified individual, would enhance the ability of such individual to remain living safely, independently, and comfortably in such residence.
							(3)When expenditure made
 (A)In generalExcept as provided in subparagraph (B), a qualified expenditure shall be treated as made when the original installation of the modification is completed.
 (B)Expenditures as part of building constructionIn the case of a qualified expenditure in connection with the construction or reconstruction of a structure, such expenditure shall be treated as made when the original use of the constructed or reconstructed structure by the taxpayer begins.
 (e)Basis AdjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed..
 (b)Conforming amendmentSection 1016(a) of such Code is amended— (1)by redesignating paragraphs (35) through (37) as paragraphs (36) through (38), respectively; and
 (2)by inserting after paragraph (34) the following new paragraph:  (35)to the extent provided in section 25E(e), in the case of amounts with respect to which a credit has been allowed under section 25E,.
 (c)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Home Modification Credit for Seniors..
			(d)Effective date
 The amendments made by this section shall apply to taxable years beginning after December 31, 2016.  